103 Ga. App. 70 (1961)
118 S.E.2d 284
WALKER et al.
v.
THE STATE.
PATTERSON et al.
v.
THE STATE.
ROBINSON et al.
v.
THE STATE.
WILSON et al.
v.
THE STATE.
HOWARD et al.
v.
THE STATE.
38677, 38678, 38679, 38680, 38681.
Court of Appeals of Georgia.
Decided January 18, 1961.
*71 B. Clarence Mayfield, E. H. Gadsden, for plaintiffs in error.
Andrew J. Ryan, Jr., Solicitor-General, Sylvan A. Garfunkel, Assistant Solicitor-General, contra.
FRANKUM, Judge.
Each defendant named in the accusations in the above stated cases was tried and convicted in the City Court of Savannah of a misdemeanor, specifically a violation of the following quoted law of this State: "It shall be unlawful for any person, who is on the premises of another, to refuse and fail to leave said premises when requested to do so by the owner or any person in charge of said premises or the agent or employee of such owner or such person in charge. Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be punished as for a misdemeanor." Ga. L. 1960, p. 142 (Code Ann. § 26-3005). Each defendant sought a new trial, which was refused. The cases were appealed to the Supreme Court of Georgia, which court was asked to declare the above quoted statute unconstitutional; no constitutional question was properly raised, and the cases were transferred to this court by the Supreme Court. See Walker v. State, 216 Ga. 474 (117 S.E.2d 156).
The only question before this court is whether the evidence applicable to each respective defendant is sufficient to sustain a conviction. That question must be answered in the affirmative because the evidence shows, without dispute, that each defendant violated the above quoted statute. The respective motions for a new trial were properly overruled.
Judgment affirmed. Townsend, P. J., Carlisle and Jordan, JJ., concur.